Citation Nr: 1648418	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  13-06 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1985 to June 1987.

This case comes to the Board of Veterans' Appeals (Board) from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, that denied an increased rating for a right foot callus.  A January 2014 rating decision granted service connection for metatarsalgia of the right foot, effective December 16, 2013, and rated the disability with the service-connected right foot callus, continuing the previous 10 percent rating.  In July 2014, the Veteran testified at a Board hearing at the RO.  In March 2015 the Board remanded the claim for additional adjudicative action. 

At the Board hearing, the Veteran raised the issue of entitlement to service connection for a left foot disability.  As that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  It was also referred in the Board's March 2015 remand.  However, no action has yet been taken.

The remand directives have not been completed and the appeal is REMANDED.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  


REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

While service connection has been established for a right foot callus, and more recently for metatarsalgia, the record indicates the Veteran's right foot disability may include other manifestations.  The service medical records show diagnoses of plantar wart, metatarsalgia, flexed plantars, and claw toes.  A December 2011 VA examination found hammertoes, hallux valgus, pes cavus (claw foot), and calluses.  A December 2013 VA examination found metatarsalgia and calluses.  At the July 2014 Board hearing, the Veteran testified that his right toes began to curl in service and the current foot disability was a progression of the foot disability from service.

The Board notes that an August 2012 VA examiner opined that the Veteran's calluses were not related to hammertoes, hallux valgus, or claw foot.  However, there is no opinion on whether those disabilities had their onset in service or are related to metatarsalgia, for which service connection was later granted in January 2014.  The Board notes that the more recent December 2013 VA examination did not show hammertoes, hallux valgus, or claw foot.  However, the presence of those disabilities during the pendency of the claim has been established.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, even if the new examination also does not show hammertoes, hallux valgus, or claw foot, an opinion on whether they had their onset in service or are related to the now service-connected metatarsalgia should be obtained.

The April 2015 VA examiner opined that the Veteran's conditions were less likely than not related to his service-connected right foot callus, but did not provide any opinions as to whether the conditions had their onset in active service or were caused or aggravated (permanently worsened beyond their normal progression) by service-connected metatarsalgia of the right foot. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records since August 2015.

2.  Then, schedule the Veteran for a VA examination to ascertain the severity of a right foot disability, and what service-connected manifestations of a right foot disability are present.  All indicated tests and studies should be performed.  The examiner should identify all manifestations of the right foot disability.  The examiner should review the claims file and note that review in the report.  Special attention should be paid to the service medical records showing diagnoses of plantar wart, metatarsalgia, flexed plantars, and claw toes.  A rationale for all opinions should be provided.  The examiner should provide the following information.

(a)  Is it at least as likely as not (50 percent probability or greater) that right hammertoes were incurred in service or are related to any incident or complaint in service?

(b)  Is it at least as likely as not (50 percent probability or greater) that right hallux valgus was incurred in service or is related to any incident or complaint in service?

(c)  Is it at least as likely as not (50 percent probability or greater) that right claw foot was incurred in service or is related to any incident or complaint in service?

(d)  Is it at least as likely as not (50 percent probability or greater) that right hammertoes are due to or the result of service-connected right metatarsalgia and callus?

(e)  Is it at least as likely as not (50 percent probability or greater) that right hallux valgus is due to or the result of service-connected right metatarsalgia and callus?

(f)  Is it at least as likely as not (50 percent probability or greater) that right claw foot is due to or the result of service-connected right metatarsalgia and callus?

(g)  Is it at least as likely as not (50 percent probability or greater) that right hammertoes are aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected right metatarsalgia and callus?

(h)  Is it at least as likely as not (50 percent probability or greater) that right hallux valgus is aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected right metatarsalgia and callus?

(i)  Is it at least as likely as not (50 percent probability or greater) that right claw foot is aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected right metatarsalgia and callus?

(j)  Note all symptoms due to any right foot disability and opine whether the symptoms can be separately attributed to service-connected metatarsalgia and callus or to nonservice-connected disabilities.

(k)  Describe the level of right foot disability due to service-connected disability and the limitation of function caused by the disability.

(l)  State whether due to service-connected disability there is any additional loss of function due to such factors as painful motion, weakened motion, excess motion, incoordination, fatigability, or on flare up.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

